Fourth Court of Appeals
                                      San Antonio, Texas
                                           December 11, 2014

                                          No. 04-14-00856-CV

                                    IN RE Ropal ANDERSON,
                                 Gerald Busch and Hortencia Morales

                                   Original Mandamus Proceeding 1

                                                ORDER

Sitting:         Karen Angelini, Justice
                 Marialyn Barnard, Justice
                 Patricia O. Alvarez, Justice

       On December 10, 2014, relators filed a petition for writ of mandamus and an emergency
motion for temporary relief. This court is of the opinion that a serious question concerning the
mandamus relief sought requires further consideration. See TEX. R. APP. P. 52.8(b). The
respondent and the real party in interest may file a response to the petition for writ of
mandamus in this court no later than December 29, 2014. Any such response must conform
to Texas Rule of Appellate Procedure 52.4.

        Relators’ request for temporary relief is GRANTED IN PART. The trial court’s
November 18, 2014 order authorizing the depositions of relators is temporarily stayed pending
final resolution of the petition for writ of mandamus filed in this court.


           It is so ORDERED on December 11th, 2014.                            PER CURIAM




           ATTESTED TO: _____________________________
                        Keith E. Hottle
                        Clerk of Court



1
 This proceeding arises out of Cause No. 2014CI, styled In re Matthew Hileman, pending in the 288th Judicial
District Court, Bexar County, Texas, the Honorable David A. Canales presiding.